Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 4, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147214 & (122)                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  JOHNA BENEFIELD,                                                                                         Mary Beth Kelly
           Plaintiff-Appellee,                                                                              Brian K. Zahra
           Cross-Appellant,                                                                         Bridget M. McCormack
  v                                                                 SC: 147214                            David F. Viviano,
                                                                                                                      Justices
                                                                    COA: 300307
                                                                    Oakland CC: 2008-092119-CZ
  THE CINCINNATI INSURANCE COMPANY,
  THE VILLAGE AT STONEGATE POINTE
  CONDOMINIUM ASSOCIATION, and NORTH
  MANAGEMENT, INC.,
             Defendants-Appellants,
             Cross-Appellees.
  _________________________________________
  JOHNA BENEFIELD,
           Plaintiff-Appellee,
  v                                                                 Oakland CC: 2008-097062-CZ
  BYRON CRAFT and RICHARD R. KOLAR,
             Defendants-Appellees.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 19, 2013
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we REVERSE that portion of the Court of Appeals judgment that reversed the
  trial court’s exclusion of emotional distress damages for the plaintiff’s breach of contract
  and negligence claims. Emotional distress damages are generally not recoverable for
  breach of a commercial contract, and the plaintiff did not establish that such damages
  were within the contemplation of the parties at the time the contract was made. Kewin v
  Massachusetts Mutual Ins Co, 409 Mich 401, 419 (1980). Emotional distress damages
  are also generally not recoverable for the negligent destruction of property. Price v High
  Pointe Oil Co, Inc, 493 Mich 238, 264 (2013). In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 4, 2013
         t1001
                                                                               Clerk